81 F.3d 149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Calvin G. GRAY, Plaintiff-Appellant,v.William Ted JONES, individually and in his personal capacityas a private citizen and in his official capacity as aBluefield, West Virginia Police Officer and or Detective;Joseph M. Pullano, individually and in his personal capacityas a private citizen and in his official capacity as aBluefield, West Virginia Police Officer and or Detective;Mark A. Sylvester, individually and in his personal capacityas a private citizen and in his official capacity asBluefield, West Virginia Police Officer and or Detective;Jeffrey D. Lawson, individually and in his personal capacityas a private citizen and in his official capacity as aBluefield, West Virginia Police Officer and or Detective;Anthony W. Buzzo, individually and in his personal capacityas a private citizen and in his official capacity as aBluefield, West Virginia Police Officer and or Detective;Tyrone R. Miller, individually and in his personal capacityas a private citizen and in his official capacity as aBluefield, West Virginia Police Officer and or Detective;John T. Helton, individually and in is personal capacity asa private citizen and in his official capacity as aBluefield, West Virginia Police Officer and or Detective;Richard M. Poe, individually and in his personal capacity asa private citizen and in his official capacity as aBluefield, West Virginia Police Officer and or Detective andor Chief of Police, Defendants-Appellees.
No. 95-7629.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  April 4, 1996.

Appeal from the United States District Court for the Southern District of West Virginia, at Bluefield.   David A. Faber, District Judge.  (CA-93-556-1)
Calvin G. Gray, Appellant Pro Se.  John W. Feuchtenberger, STONE, MCGHEE, FEUCHTENBERGER, BARRINGER & CZARNIK, Bluefield, WV, for Appellees.
S.D.W.Va.
AFFIRMED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Gray v. Jones, No. CA-93-556-1 (S.D.W.Va. Sept. 21, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED